Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 9/21/2018 and 4/9/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2870317A1 (hereinafter D1).
D1 discloses  a tool-holding arm and a method of controlling the tooling arm comprising: 
a plurality of links (each instance of element 2, see Fig. 5): a tool coupling (14) [configured to removably secure a tool to the tool-holding arm]; a first fluid spring (26) configured to provide a gravity-counteracting force to the tool-holding arm; and at least one of: a) a locking mechanism (38) configured to lock the first fluid spring; and b) an adjustment mechanism (Bicycle pump, page 3, line 120) configured to adjust an amount of the gravity-counteracting force provided by the first fluid spring; wherein: the first fluid spring is a hydraulic or pneumatic spring; and the first fluid spring includes a first rod (36), a first plunger (not shown, located inside 28 on an end of 36) and a first cylinder (28); wherein the locking mechanism is a valve (38, page 3 lines 119-120), the valve being configured to control a flow of a fluid into and out of the first cylinder; wherein the adjustment mechanism includes: a second rod (rod of the bicycle pump, not shown); a second plunger (plunger of bicycle pump, not shown); a second cylinder (cylinder of bicycle pump, not shown); and a fluid conduit (hose of bicycle pump, not shown) configured to transfer a fluid between the second cylinder and the first cylinder, wherein a position (as the position of the plunger in the bicycle pump changes, the pressure, and therefore the gravity-counter acting force changes) of the second plunger within the second cylinder determines the amount of the gravity-counteracting force provided by the first fluid spring; wherein the tool-holding arm further includes the locking mechanism, and wherein the locking mechanism is a valve (38), the valve being configured to control a flow of the fluid within the fluid conduit; further comprising a second fluid spring (corresponding element 26 for the second element 2) configured to provide the gravity-counteracting force to the tool-holding arm, wherein: the second fluid spring includes a third rod (36), a third plunger (not shown) and a third cylinder (28); the fluid conduit is further configured to transfer the fluid between the second cylinder and the third cylinder (as the position of the plunger in the bicycle pump changes, the pressure, and therefore the gravity-counter acting force changes); and the position of the second plunger within the second cylinder determines the amount of the gravity-counteracting force provided by the second fluid spring; further comprising a valve (38) configured to control a flow of the fluid within the fluid conduit; the method comprising at least one of: a) locking (by closing valve 38) the first fluid spring with a locking mechanism of the tool-holding arm; and b) adjusting an amount of the gravity-counteracting force being provided by the first fluid spring through an adjustment (by increasing pressure with the bicycle pump) mechanism of the tool-holding arm; wherein the method further comprises: altering a flow of a fluid into and out of the first cylinder in locking the first fluid spring; and the method further comprises: altering a flow of a fluid between the second cylinder and the first cylinder in adjusting the amount of gravity-counteracting force provided by the first fluid spring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of N. J. Mizen (USPN 3,449,769).
D1 discloses the claimed invention except for the valve includes a stem and a seat; when the stem contacts the seat, the valve is in a closed position in which the valve prevents the fluid from flowing into and out of the first fluid spring; and when the stem does not contact the seat, the valve is in a fully or partially open position in which the valve does not prevent the fluid from flowing into and out of the first fluid spring.
It is noted that valves having stems and seats are well known in the art and operate as described in the claim. 
Nevertheless, Mizen discloses a valve (143/144) for a powered exoskeleton having a stem (155/156) and a seat (see Fig. 6) to control the flow of fluid within the system.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the valve of D1 to have a stem and a seat to control flow of fluid to the springs, as the selection of a known type of valve is within the level of ordinary skill in the art. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Kazerooni et al. (US 2011/0266323 A1).
D1 discloses the claimed invention, except for wherein the tool-holding arm is part of an exoskeleton including: a hip structure; a thigh link coupled to the hip structure at a hip joint; a shank link coupled to the thigh link at a knee joint; and a foot structure coupled to the shank link at an ankle joint, wherein, when the exoskeleton is supported on a support surface, a weight of the exoskeleton is transferred from the hip structure to the support surface through the thigh link, shank link and foot structure.
Kazerooni discloses an exoskeleton including: a hip structure; a thigh link (103) coupled to the hip structure at a hip joint (125); a shank link (105) coupled to the thigh link at a knee joint (107); and a foot structure (139) coupled to the shank link at an ankle joint (see Fig. 6), wherein, when the exoskeleton is supported on a support surface, a weight of the exoskeleton is transferred from the hip structure to the support surface through the thigh link, shank link and foot.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of D1 to be supported by an exoskeleton, in order to prevent the user from being required to support the weight of the tool-holding arm, reducing fatigue and the change of injury.  

Allowable Subject Matter
Claims 10, 12, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658